Citation Nr: 1302697	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  08-01 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1954 to March 1955, from March 1956 to October 1957, and from June 1958 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied entitlement to service connection for major depressive disorder (also claimed as depression and anger problems).

The Board remanded the claim for further development in September 2011.  The case has since been returned to the Board for appellate review. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board finds that a remand of the Veteran's claim is necessary as the evidence of record indicates that the Veteran may be in receipt of disability benefits from the Social Security Administration (SSA).  In a March 2007 statement, the Veteran indicated that he was in receipt of SSA disability benefits for mental problems since 1994.  However, it does not appear that any attempt has been made to obtain a copy of any SSA determination or the records upon which a decision may have been based.  Where there has been a determination that the veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  Therefore, the RO should obtain and associate such records with the Veteran's claims file. 

In addition, the Board notes that the case was remanded in September 2011 to provide the Veteran with a VA examination.  A record dated April 2012 indicates the examination was cancelled because the Veteran was unable to travel to the examination facility.  The Veteran asked that a decision on his claim be made based on a review of the record.

A claimant seeking compensation benefits has a duty to participate and cooperate in VA examination if deemed necessary to substantiate a claim.  Failure to do so requires VA to decide the case of the evidence of record in an original claim. 38 C.F.R. § 3.655; Kowalski v. Nicholson, 19 Vet. App. 171, 178   (2005) ("[w]hen entitlement ... to a benefit cannot be established ... without a current VA examination ... and a claimant, without good cause, fails to report for such examination," the original compensation claim "shall be rated based on the evidence of record.").  

As this case is already being remand, another attempt should be made to schedule the Veteran for a VA examination.  The Veteran should also be notified that the failure to report for an examination may result in the denial of his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records. 

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorders that may be present.  The Veteran should be notified that it is his responsibility to report for any examination and to cooperate in the development o the claim.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

In the event that the Veteran cancels the VA examination and provides good cause for why he could not report for any future appointment, the RO should request a VA medical opinion based on the evidence of record.  Such a determination should be documented in the claims file.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  It should be noted that the Veteran was referred for a psychiatric evaluation during service in March 1965.

The examiner should identify all current a psychiatric disorders.  For each diagnosis identified, the examiner should state when the disorder first manifested.  He or she should also indicate whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service, including his behavior noted in March 1965.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



